IN THE SUPREME COURT OF THE STATE OF DELAWARE

 STEVE ZAZANIS,                           §
                                          §
       Defendant Below,                   §   No. 268, 2020
       Appellant,                         §
                                          §   Court Below: Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 1801014147 (S)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                             Submitted: October 6, 2020
                             Decided: October 15, 2020

                                  ORDER

      On August 14, 2020, the Court received a letter from the appellant indicating

that he desired to appeal a decision of the Superior Court. On August 17, 2020, the

Senior Court Clerk sent the appellant a letter directing him to pay the filing fee or to

file a motion and affidavit to proceed in forma pauperis by September 1, 2020, and

on August 26, 2020, the Senior Court Clerk sent the appellant a letter directing him

to complete and sign an official Form A notice of appeal by September 10, 2020.

The appellant did not respond to those letters. On September 16, 2020, the Chief

Deputy Clerk issued a notice, sent by certified mail, directing the appellant to show

cause why his appeal should not be dismissed for failure to file a motion to proceed

in forma pauperis and an official Form A notice of appeal. On September 24, 2020,

the Court received the certified mail receipt indicating that the notice to show cause
had been delivered. A timely response to the notice to show cause would have been

due on or before October 5, 2020. The appellant has not responded to the notice to

show cause, nor has he filed a motion to proceed in forma pauperis or a Form A

notice of appeal. Dismissal of the appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                     Justice




                                        2